 Case: 1:18-cv-03796 Document #: 101 Filed: 03/06/20 Page 1 of 1 PageID #:487

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Thomas Moorer
                             Plaintiff,
v.                                                   Case No.: 1:18−cv−03796
                                                     Honorable Manish S. Shah
J. Valkner, et al.
                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, March 6, 2020:


        MINUTE entry before the Honorable Manish S. Shah: Status hearing held.
Defendant City of Chicago's motion to dismiss Mary Platt [97] is granted, without
objection, and Mary Platt is terminated as a party to this case. Defendants' motion for
extension of time to respond to the amended complaint [99] is granted. No appearance on
3/10/20 is necessary. Plaintiff's amended consolidated complaint is due 3/16/20, and
defendants must answer by 4/6/20. All outstanding fact discovery, limited to the topics
discussed in open court, must be completed by 4/27/20. Continued status hearing is set for
4/29/20 at 9:30 a.m. Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
